Exhibit 10.1

AMENDMENT NO. 1 TO BINDING MEMORANDUM OF UNDERSTANDING

AMENDMENT NO. 1 TO BINDING MEMORANDUM OF UNDERSTANDING (this “Amendment”) dated
as of October 1, 2007 by and among Valley View Downs, L.P., a Pennsylvania
limited partnership (the “Partnership”), Centaur Pennsylvania, LLC, an Indiana
limited liability company (“Centaur”), PREIT-Rubin, Inc., a Delaware corporation
(the “Developer”) and PR Valley View Downs, L.P., a Pennsylvania limited
partnership (“PREIT”).

Background

The Partnership has submitted an application for a Harness Racing License in the
Commonwealth of Pennsylvania (the “Racing License”) with the intent to construct
a facility for harness racing (the “Track”) on real property located in Beaver
County, Pennsylvania (the “Property”). If awarded the Racing License, the
Partnership intends to apply for an alternative gaming license (the “Alternative
Gaming”) and to construct the facilities for operating Alternative Gaming at the
Track (the Track and Alternative Gaming facilities on the Property,
collectively, the “Improvements”).

The Partnership, Centaur and PREIT entered into a Binding Memorandum of
Understanding (the “MOU”) dated October 7, 2004 pursuant to which, inter alia,
PREIT made certain payments to the Partnership and agreed to make additional
payments to the Partnership, the Partnership agreed to purchase some of the
Property and enter into options to acquire portions of the Property, PREIT
agreed to acquire the Property and lease it to the Partnership pursuant to a
ground lease (the “PREIT Lease”), the Partnership and the Developer agreed to
enter into a Development Agreement pursuant to which the Developer would provide
customary management services for all aspects of the development and
construction phases of the Improvements, and the parties agreed to enter into a
Contribution Agreement and other definitive documents to implement the
provisions of the MOU.

The Partnership, or an affiliate of the Partnership and/or Centaur, expects to
be awarded or to acquire a Racing License and a license for Alternative Gaming
in Pennsylvania that permits the construction of the Improvements at the
Property or a location different from the location specified in the
Partnership’s Application for a Racing License (the “Alternative Location”). The
Partnership, Centaur, Developer and PREIT desire to amend the MOU to eliminate
further contributions by PREIT, to terminate PREIT’s right to purchase the
Property and lease the Property to the Partnership pursuant to the MOU and PREIT
Lease, to terminate PREIT’s right to purchase the Alternative Location and lease
the Alternative Location pursuant to the MOU and the PREIT Lease and to
eliminate certain other provisions of the MOU, but the parties have agreed to
retain the Developer to provide customary management services for all aspects of
the development and construction phases of the Improvements (such construction
of the Improvements at the Property or the Alternative Location are referred to
herein as the “Project”). Capitalized terms used herein and not defined shall
have their respective meanings set forth in the MOU.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Deleted Provisions. Section 2, the last sentence of Section 11, the first
sentence of Section 12, Section 14 and Section 17 the MOU and all Exhibits to
the MOU are hereby deleted from the MOU in their entirety.

2. Initial PREIT Payment. Section 3 of the MOU is hereby deleted in its entirety
and the following is substituted in lieu thereof:

“3. Initial PREIT Payment. Upon execution of the MOU, PREIT paid the Partnership
the sum of $982,988 (the “Initial PREIT Payment”) on account of the total funds
which PREIT would be required to advance for the acquisition of the Property and
the Improvement Allowance under the PREIT Lease. There shall be no interest
payable on the Initial PREIT Payment from the date on which it was advanced
until execution of this Amendment. Interest shall accrue on the Initial PREIT
Payment from the date of this Amendment at the rate of ten percent (10%) per
annum. The Licensee (as defined in Section 4) shall repay the Initial PREIT
Payment, together with interest accrued on the Initial PREIT Payment, in
twenty-four (24) equal consecutive monthly installments commencing on the
earlier of (i) the date which is sixty (60) days after the commencement of
Alternative Gaming at the Property or (ii) October 1, 2014 and continuing until
twenty-four (24) monthly payments have been paid, each payment to be calculated
as follows: on the day before the day on which the first payment is due, accrued
interest shall be added to the Initial PREIT Payment and the total shall be
multiplied 0.0461449. The product shall be the monthly installment amount. By
way of example, assume that the sixtieth (60th) day after the commencement of
Alternative Gaming is one (1) year following the execution of this Amendment. In
such event, each monthly installment payment would be $49,895.87 ($982,988 x
110% x 0.0461449 = $49,895.87).

3. Termination of Right to Purchase and Lease the Property. Section 4 and
Section 5 of the MOU are hereby deleted in their entirety and the following is
substituted in lieu thereof:

“4. Termination of Certain Rights. The Racing License and license for
Alternative Gaming will authorize the Partnership, Centaur or an affiliate of
either (the entity holding such licenses, the “Licensee”) to construct and
develop the Project at either the Property or the Alternative Location. The
Partnership, Centaur, PREIT and the Developer desire to terminate PREIT’s rights
to purchase the Property or the Alternative Location and enter into the PREIT
Lease with respect thereto. Accordingly, PREIT surrenders, waives and terminates
its rights to purchase the Property or the Alternative Location, to enter the
PREIT Lease with respect thereto and any other rights and obligations associated
with the Project, except those rights and obligations specifically contained in
the Development Agreement. As consideration to PREIT to surrender, waive and
terminate its rights as aforesaid, the Licensee agrees to pay PREIT Fifty Seven
Million Dollars ($57,000,000) (the “Termination Amount”) payable as follows: one

 

- 2 -



--------------------------------------------------------------------------------

hundred eight (108) consecutive monthly installments of Two Hundred Fifty
Thousand Dollars ($250,000) each, commencing on March 1, 2010, and continuing
thereafter on the first day of each succeeding month to and including
February 1, 2019, plus a final installment of Thirty Million Dollars
($30,000,000) payable on March 1, 2019. The parties agree that the Termination
Amount includes an imputed interest factor of twelve percent (12%) per annum
from the date of the execution of this Amendment to the date of payment of any
installment, which interest factor is part of, and not in addition to, the
installment amounts described above.”

4. Development Agreement. Section 6 of the MOU is hereby deleted in its entirety
and the following is substituted in lieu thereof:

“6. Development Agreement. Upon the award of a Racing License to, or the
acquisition of a Racing License by, the Licensee, the Licensee will enter into a
Development Agreement with the Developer pursuant to which the Developer shall
agree to provide customary management services for all aspects of the
development and construction phases of the Project, as reasonably directed by
the Licensee, including, without limitation, conducting all bid processes,
selecting contractors, negotiating contractor agreements and bonds, procuring
insurance, bonding and licensing, architectural and engineering planning, design
and approval, monitoring and authorizing contractor progress payments and
services, on-site supervision of all construction activities, reporting to the
Licensee and the applicable regulatory authorities as directed by the Licensee.
The Development Agreement will also provide that all contracts will be in the
name and for the account of the Licensee, all project personnel will be
employees of the Licensee, the Licensee will purchase liability insurance
(naming the Developer as an additional insured) and builders’ risk insurance and
the liability of the Developer shall be limited to its fees unless such
liability is a result of Developer’s fraud, gross negligence or willful
misconduct.

“The fee (“Development Fee”) for such services shall be Three Million Dollars
($3,000,000), and shall accrue and be payable as follows: One Hundred Twenty
Five Thousand Dollars ($125,000) per month shall accrue beginning on October 1,
2007 and continuing through September 1, 2009, such accrued Development Fee to
be paid as set forth below: Seventy-Five Thousand Dollars ($75,000) per month
shall be paid beginning on April 1, 2009 and continuing thereafter on the first
day of each succeeding month to and including August 1, 2009; thereafter, Five
Hundred Thousand Dollars ($500,000) per month shall be paid on September 1, 2009
and continuing thereafter on the first day of each succeeding month to and
including January 1, 2010; and a final payment of One Hundred Twenty Five
Thousand Dollars ($125,000) shall be paid on February 1, 2010. The Development
Agreement shall provide, as a part of the Development Fee, that a senior
executive of the Developer will be responsible for overseeing the Project, the
Project shall be his primary assignment, and such senior executive will devote
sufficient time and attention to the Project to properly supervise the
performance of PREIT’s obligations under the Development Agreement. Rich Zeigler
will be the senior executive of the Developer responsible for overseeing the
Project. If Rich Zeigler is no longer employed by the Developer or an affiliate,
or if the Licensee requests that Rich Zeigler be

 

- 3 -



--------------------------------------------------------------------------------

removed from the Project, or if, with the consent of the Licensee, which consent
shall not be unreasonably withheld, conditioned or delayed, the Developer
desires to replace Rich Zeigler with a different senior executive, the new
senior executive responsible for overseeing the Project shall be subject to the
mutual agreement of the Licensee and the Developer. The Development Agreement
shall otherwise be substantially in the form attached hereto as Exhibit A.”

5. Overdue Interest. If any installment payment of the Termination Amount or the
Development Fee is not paid when due, such overdue installment shall bear
interest, calculated on the basis of a 360 day year, from the date due until the
date paid at the prime rate of interest set forth in the Money Rates column of
The Wall Street Journal plus five percent (5%) per annum, compounded annually
(the “Overdue Interest”). Notwithstanding the foregoing, no Overdue Interest
shall be payable if any installment payment of the Development Fee or the
Termination Amount is not paid when due unless PREIT or the Developer, as the
case may be, shall have given the Licensee written notice of such failure to pay
such installment and such overdue installment has not been paid within five
(5) days following the giving of such written notice; provided, however, no such
notice need be given and no such period of grace shall be allowed more than
twice in any twelve (12) month period. For the purposes of this section, written
notice shall include a notice sent by facsimile transmission or by email, in
each case addressed to the President or other senior executive of the Licensee.

6. Unsuitability. Section 7 and Section 8 of the MOU are hereby deleted in their
entirety and the following is substituted in lieu thereof:

“7. Regulatory Approval of Development Agreement, MOU and Amendment;
Unsuitability. The parties acknowledge that the Licensee’s ability to construct
the Improvements are subject to the approval of the Pennsylvania State Harness
Racing Commission and the Pennsylvania Gaming Control Board (the “Regulatory
Authority”). The Licensee shall disclose the terms and provisions of the
Development Agreement, MOU and the Amendment (collectively, the Project
Documents”) to the Regulatory Authority and PREIT shall co-operate with the
Licensee in obtaining any approvals from the Regulatory Authority with respect
thereto as is required. PREIT and the Developer shall, upon the written request
of the Licensee or the Regulatory Authority, promptly file and submit all
applications and information as Centaur advises are reasonably necessary to
enable the Licensee to obtain the Regulatory Authority’s approval of the Project
Documents. PREIT and the Developer’s obligations shall include taking
reasonable, affirmative action to comply with any conditions the Regulatory
Authority places on its approval of the Project Documents, including an
application for a supplier license if so required.

7. Construction and Mutual Waiver. The parties agree that each and every
provision of the MOU and the Amendment have been mutually negotiated, prepared
and drafted by the parties’ respective counsel. The parties further acknowledge
that the Amendment materially changes the parties rights and obligations with
respect to the Project as set forth in the original MOU. By execution of this
Amendment, PREIT, the Developer, Centaur and the Partnership have released and
waived any legal or equitable claims related to the rights and obligations of
the

 

- 4 -



--------------------------------------------------------------------------------

parties as set forth in the original MOU and terminated by this Amendment. The
parties acknowledge that, as of the date of execution of this Amendment, there
are no defaults under the MOU or this Amendment, nor does any circumstance
currently exist that, but for the giving of notice or the passage of time, or
both, would be such a default.

8. Counterparts, Separate Signature Pages and Facsimile Signatures. This
Amendment may be executed in several counterparts, by separate signature pages,
and/or by facsimile signatures, each of which may be deemed an original, and all
such counterparts, separate signature pages, and facsimile signature pages
together shall constitute one and the same Amendment.

9. Amended MOU Ratified; Entire Agreement; Amendment. The MOU as amended and
modified by this Amendment is hereby ratified and confirmed and supersedes all
previous written agreements, all proposal and drafts and all oral agreements and
discussions with respect to the subject matter hereof. The MOU or this Amendment
cannot be amended or modified except in a writing signed by all parties hereto.
Any purported oral amendment or modification of the MOU or this Amendment shall
be null and void, and shall have no effect unless and until reduced to writing
and signed by all parties hereto.

10. Reimbursement of Pre-Award Costs. Prior to the award of the Racing License,
Centaur and the Partnership have requested Rich Zeigler and other employees of
the Developer to begin work on the Project. The Developer shall keep track of
the time and out-of-pocket costs expended by the Developer prior to the award of
the Racing License, and shall bill Centaur monthly for a prorated allocation of
the salary and benefits of Rich Zeigler and such other employees of the
Developer and all out-of-pocket costs (the “Pre-Award Costs”). Centaur shall
cause its parent company to pay such invoices for Pre-Award Costs within sixty
(60) days after the commencement of Alternative Gaming at the Project, or if the
Project is abandoned, within sixty days following its abandonment. If the Racing
License is awarded, any sums paid to the Developer on account of such prorated
allocation of the salary and benefits of Rich Zeigler and other employees of the
Developer shall be credited against the first sums due and payable under the
Development Agreement. Centaur or its parent shall have no obligation to pay
out-of-pocket Pre-Award Costs over Ten Thousand Dollars ($10,000.00) unless such
amounts are approved by Centaur, the Partnership or the Licensee in writing. The
Developer must provide monthly summaries of incurred Pre-Award Costs.

[Signatures on Following Page]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

Valley View Downs, L.P. By:  

Centaur Pennsylvania, LLC,

its general partner

By:  

/s/ Roderick J. Ratcliff

  Roderick J. Ratcliff, its manager Centaur Pennsylvania, LLC By:  

/s/ Roderick J. Ratcliff

  Roderick J. Ratcliff, its manager PR Valley View Downs, L.P. By:   PR Valley
View Downs, LLC, its general partner By:   PREIT Associates, L.P., its sole
member By:   Pennsylvania Real Estate Investment Trust, its general partner By:
 

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President PREIT-Rubin, Inc. By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President

 

- 6 -